Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 5/12/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (20100000209).  Wada et al. discloses a hydraulic drive system for raising and lowering an object by supplying and discharging operating oil to and from each of two ports of an actuator 8 with a control device 16 that outputs a first lowering signal in accordance with a lowering operation performed on an operating device (not shown) and outputs a raising signal in accordance with a raising operation performed on the operating device (not shown), the operation device being used to raise and lower the object (boom), a first electromagnetic proportional control valve 23 that outputs a first pilot pressure corresponding to the raising signal, a second electromagnetic proportional control valve 24 that outputs a second pilot pressure corresponding to the first lowering signal, a third electromagnetic proportional control valve 30 that is different from the second electromagnetic proportional control valve 24 and outputs a third pilot pressure, a hydraulic pump 9 that dispenses the operating oil, a first control valve 18 that is connected to the hydraulic pump 9 and each of the two ports, is actuated in accordance with a difference between the first pilot pressure and the second pilot pressure, and when the first pilot pressure is higher than the second pilot pressure, causes the operating oil dispensed from the hydraulic pump 9 to be supplied to a first port and causes the operating oil to be discharged from a second port in order to raise the object, and when the second pilot pressure is higher than the first pilot pressure, causes the operating oil dispensed from the hydraulic pump 9 to be supplied to the second port and causes the operating oil to be discharged from the first port in order to lower the object, the first port being one of the two ports, the second port being the other of the two ports, and a lock valve 29 that is disposed between the first port and the first control valve 18, is capable of preventing the operating oil from being discharged from the first port by closing a path between the first port and the first control valve 18, and only when the third pilot pressure is output, allows the operating oil to be discharged from the first port by opening the path between the first port and the first control valve 18, see Wada et al. paragraphs [0051] – [0053].

Allowable Subject Matter
Claims 2 and 3 are allowed.  The improvements comprise (claim 2) the third pilot pressure being the first pilot pressure, wherein when the first lowering signal is output, the control device outputs a second lowering signal to the first electromagnetic proportional control valve to cause the first electromagnetic proportional control valve to output the first pilot pressure that is the predetermined release pressure and (claim 3) when the first lowering signal is output, the control device outputs a second lowering signal to the third electromagnetic proportional control valve to cause the third electromagnetic proportional control valve to output the third pilot pressure that is the predetermined release pressure.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
July 27, 2022